             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 1 of 44




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


AVEION CASON
27451 Cedar Park Court
Wesley Chapel, Florida 33544

and

DONALD VINCENT MAJKOWSKI,
6138 Narcissa Pl
Johns Creek GA 30097,

in their individual capacity and on
behalf of others similarly situated,
                                                              No. ____________________
        Plaintiffs

                v.                                                  CLASS ACTION
                                                                     COMPLAINT
NATIONAL FOOTBALL LEAGUE
PLAYERS ASSOCIATION,

THE BERT BELL/PETE ROZELLE NFL
PLAYER RETIREMENT PLAN BOARD,

THE NFL PLAYER DISABILITY AND
NEUROCOGNITIVE BENEFIT PLAN
BOARD, and

NATIONAL FOOTBAL LEAGUE
MANAGEMENT COUNCIL

        Defendants


        Plaintiffs, Aveion Cason and Donald Vincent Majkowski, by their counsel, on behalf of

themselves and all other similarly situated, allege the following facts related to their claims based

on personal knowledge and all other facts based on investigation of counsel:
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 2 of 44




                                  NATURE OF THE ACTION

       1.      Plaintiffs, totally and permanently (“T&P”) disabled former National Football

League (“NFL”) football players, bring this action under the Employee Retirement Income

Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1001 et seq., and Section 301 of the Labor

Management Relations Act (“LMRA”), 29 U.S.C § 185, on behalf of a Class of T&P disabled

former NFL players, who are participants in the Bert Bell/Pete Rozelle NFL Player Retirement

Plan, Amended and Restated as of April 1, 2014 (“the Retirement Plan”), and the NFL Player

Disability and Neurocognitive Benefit Plan, Amended and Restated as of April 1, 2019 (“the

Disability Plan”) (collectively “the Plans”).

       2.      This action is brought against the fiduciaries of the Plans to enjoin and declare

unlawful contractual violations of the Retirement Plan and the Disability Plan; to enjoin and

declare fiduciary misrepresentations to Plan participants through plan communications about

disability benefit amendments; to cure breaches of the 2020 NFL/National Football League Players

Association (“NFLPA” or “Players Association”) Collective Bargaining Agreement (“2020

CBA”); and to obtain appropriate equitable relief to redress such violations.

       3.       Defendants are the plan sponsors, administrators, and fiduciaries of a disability

program for NFL players. As a result of the 2020 CBA between the National Football League

Management Council (the “Management Council”) and the Players Association, both as presented

to players in proposal form for a vote, and later secretly modified after approval, T&P disabled

former NFL players will lose substantial vested T&P disability benefits.

       4.      As fiduciaries of the Retirement Plan and the Disability Plan, Defendants have an

obligation, characterized as the highest known to law, to fairly administer the Retirement Plan and

the Disability Plan for players in the Class and to act with a duty of loyalty and duty of care in
            Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 3 of 44




providing them T&P disability benefits under these Plans. Defendants have violated the language

of the Retirement Plan and the Disability Plan and by violated their fiduciary duties under ERISA

by failing to disclose and inform all members of the Class of the substantially negative

consequences that these amendments to the Plans would have in the future for them and thereby

impede Class members’ ability to mobilize to influence the vote against the 2020 CBA.

       5.      As a result of these substantial reductions in vested benefits, after Class members

were already in paid status, and failure to disclose the adverse impact of the 2020 CBA

Amendments to T&P disabled former NFL players, Defendants have violated the terms of the

Plans and breached their fiduciary duties under ERISA. Plaintiffs, on behalf of the Class, seek to

reform the 2020 CBA to undo these amendments, seek equitable relief to redress the fiduciaries’

violations, and enjoin any actions that would diminish the Class’ vested disability benefits in a

manner inconsistent with the conditions under which these disability benefits were first granted

and became vested under the Plans.

       6.      Defendants Players Association and Management Council have also breached the

2020 CBA by impermissibly and significantly changing disability language from the time the

players voted on the March 5, 2020 version of the 2020 CBA, to when the approved 2020 CBA

was posted on the Players Association website on March 15, 2020, all in violation of Section 301

of the LMRA, 29 U.S.C § 185.

                                JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because this suit arises under the laws of the United States, pursuant to 29 U.S.C.

§1132(e)(1), which provide for federal jurisdiction of actions brought under Title I of ERISA, and
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 4 of 44




under Section 301 of the LMRA, 29 U.S.C § 185, which grants federal courts jurisdiction to resolve

disputes between employers and labor unions about collective-bargaining agreements.

        8.     This Court has personal jurisdiction over Defendants because Defendants transact

business in and have significant contacts with the District, and because ERISA provides for

nationwide service of process pursuant to ERISA § 502(e), 29 U.S.C. § 1132(e)(2).

        9.     Venue is proper in this District pursuant to ERISA § 502(e), 29 U.S.C. § 1132(e)(2).

and 28 U.S.C. § 1391(b) and (c), because a substantial part of the events or omissions giving rise

to the claims occurred in this District, and at least one of the Defendants may be found in this

District.

                                         THE PARTIES

Plaintiffs

        10.    Plaintiff Aveion Cason is a retired professional football player with the NFL within

the meaning of Article 1.30 of the 2019 Disability Plan. He began his NFL career in 2001 and

played 56 games during his nine-year NFL career. Cason split his career between the Detroit Lions

and the St. Louis Rams from 2001- 2008. Cason is a “participant” in the Disability Plan, as defined

under 29 U.S.C. § 1002(7), and a “Vested Inactive Player” as defined in Article 1.35 of the 2019

Disability Plan. He started received T& P disability benefits on February 1, 2016.

        11.    Plaintiff Donald Vincent Majkowski is a former professional football player with

the NFL within the meaning of Article 1.35 of the 2014 Retirement Plan and Article 1.30 of the

2019 Disability Plan. He began his NFL career in 1987 playing for the Green Bay Packers.

Majkowski played 90 games over 10 seasons in the NFL. He played six years for the Packers, two

years for the Colts, and two years for the Detroit Lions. Majkowski retired after the 1996 season.

Majkowski is a “participant” in both the Retirement and Disability Plans, as defined under 29
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 5 of 44




U.S.C. § 1002(7), and a “Vested Inactive Player” as defined in 1.46 of the 2014 Retirement Plan

and a “Vested Inactive Player” as defined in 1.35 of the 2019 Disability Plan. Plaintiff Majkowski

started received T& P disability benefits on March 27, 2013, with an effective date of November

1, 2011.

Defendants

       12.     Defendant National Football League Players Association (“Players Association” or

“NFLPA”) is located at 63 Gene Upshaw Place, 1133 20th Street, NW, Washington, D.C., and is

the labor organization representing both former and current professional American football players

in the NFL. Pursuant to Article 8.1 of the 2014 Retirement Plan Document and Article 9.1 of the

2019 Disability Plan Document, the Players Association has the authority to appoint three voting

members of the Retirement Board and the Disability Board and also to remove and appoint a

replacement for any member of the Retirement Board or Disability Board that the NFL Management

Council has appointed. By virtue of these powers to appoint and remove other fiduciaries, Defendant

Players Association is a fiduciary of the Plans within the meaning of ERISA § 3(21)(A), 29 U.S.C.

§ 1002(21)(A), and had the fiduciary responsibility to take actions only in the best interests of

participants and remedy any fiduciary violations.

       13.     Defendant National Football League Management Council (“Management

Council”) is located at 345 Park Ave, Floor 8, New York, New York and is a non-profit association

of clubs of the NFL. Pursuant to Article 8.1 of the 2014 Retirement Plan Document and Article

9.1 of the 2019 Disability Plan, the NFL Management Council has the authority to appoint three

voting members of the Retirement Board and the Disability Board and also to remove and appoint a

replacement for any member of the Retirement Board or Disability Board that the NFL Players

Association has appointed. By virtue of these powers to appoint and remove other fiduciaries,
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 6 of 44




Defendant NFL Management Council was a fiduciary of the Plans within the meaning of ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), and had the fiduciary responsibility to take actions only in the

best interests of participants and remedy any fiduciary violations.

       14.     Defendant Bert Bell/Pete Rozelle NFL Retirement Plan Board (“Retirement

Board”) is located at 200 St. Paul Street, Suite 2420, Baltimore, Maryland, and is identified in

Article 1.3 of the 2014 Plan Document as the designated Plan Administrator of the Plan within the

meaning of ERISA § 3(16)(A), 29 U.S.C. § 1002(16)(A), and a named fiduciary of the Plan within

the meaning of ERISA § 402, 29 U.S.C. § 1102. The Retirement Board is and has been a fiduciary

under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), because it exercises discretionary authority or

discretionary control respecting management of the Retirement Plan, and/or had discretionary

authority or discretionary responsibility in the administration of the Retirement Plan.

       15.     Specifically, under Article 8.2 of the Retirement Plan, Defendant Retirement Board

was responsible for, inter alia, the following: defining the terms of the Retirement Plan and Trust;

construing the Retirement Plan and Trust; reconciling any inconsistencies in the definition or

interpretation of the Retirement Plan and Trust; deciding claims for benefits; paying all reasonable

and necessary expenses of the Retirement Plan; adopting procedures, rules, and forms; delegating

authority as necessary in the administration of the Plan; selecting Trustees and setting forth terms

of the Trust; commencing or defending suits or legal proceedings involving the Retirement Plan

and the Trust; and settling, compromise, or submitting to arbitration claims, debts, or damages due

or owing to or from the Retirement Plan or Trust. Pursuant to the Retirement Plan’s Summary Plan

Description, the Retirement Board is composed of six voting members, three of whom are selected

by the NFLPA and three of whom are selected by the Management Council.
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 7 of 44




       16.     Defendant NFL Player Disability and Neurocognitive Benefit Board (“Disability

Board”) is located at 200 St, Paul Street, Suite 2420, Baltimore, Maryland, and is identified in

Article 1.2 of the 2019 Plan Document as the designated Plan Administrator of the Disability Plan

within the meaning of ERISA § 3(16)(A), 29 U.S.C. § 1002(16)(A), and a named fiduciary of the

Disability Plan within the meaning of ERISA § 402, 29 U.S.C. § 1102. The Disability Board is

and has been a fiduciary under ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A), because it exercises

discretionary authority or discretionary control respecting management of the Disability Plan,

and/or had discretionary authority or discretionary responsibility in the administration of the

Disability Plan.

       17.     Specifically, under Article 9.2 of the 2019 Disability Plan, Defendant Disability

Board was responsible for, inter alia, the following: defining the terms of the Disability Plan and

Trust; construing the Disability Plan and Trust; reconciling any inconsistencies in the definition or

interpretation of the Disability Plan and Trust; deciding claims for benefits; paying all reasonable

and necessary expenses of the Plan; adopting procedures, rules, and forms; delegating authority as

necessary in the administration of the Disability Plan; selecting Trustees and setting forth terms of

the Trust; commencing or defending suits or legal proceedings involving the Disability Plan and

the Trust; and settling, compromise, or submitting to arbitration claims, debts, or damages due or

owing to or from the Disability Plan or Trust. Pursuant to the Disability Plan Summary Plan

Description, the Disability Board is composed of six voting members, three of whom are selected

by the NFLPA and three of whom are selected by the Management Council.
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 8 of 44




                                    FACTUAL ALLEGATIONS

The Retirement Plan and The Disability Plan

       18.     The Bert Bell/Peter Rozelle NFL Player Retirement Plan (“Retirement Plan”) is an

employee pension benefit plan within the meaning of ERISA § 3(2)(A), 29 U.S.C. § 1002(2)(A).

However, the disability provisions of the Retirement Plan are an employee welfare benefit plan

within the meaning of ERISA § 3(1), 29 U.S.C. § 1002(1).

       19.     The relevant written instrument of the Plan within the meaning of ERISA § 402(a)

is the Bert Bell/Pete Rozelle NFL Player Retirement Plan Amended and Restated as of April 1,

2014. Since at least 1994, the Retirement Plan has provided retirement, disability, and related

benefits to eligible professional football players. Although there is a separate NFL Player

Disability and Neurocognitive Benefit Plan (“Disability Plan”), that plan only applies to disability

benefits payable, and claims for benefits made, on or after January 1, 2015. The Retirement Plan

continues to pay part of the T&P disability benefits for claims filed prior to January 1, 2015.

       20.     The Disability Plan is an employee welfare benefit plan within the meaning of

ERISA § 3(1), 29 U.S.C. § 1002(1). The relevant written instrument of the Disability Plan within

the meaning of ERISA § 402(a) is the NFL Player Disability and Neurocognitive Benefit Plan

Amended and Restated as of April 1, 2019. Since January 1, 2015, the Disability Plan has provided

disability and related benefits to eligible professional football players. Although there is a separate

Retirement Plan, that Plan only applies to disability benefits payable, and claims for benefits made,

before January 1, 2015. The Disability Plan pays T&P disability benefits for claims filed both

before and after January 1, 2015.

       21.     Article 5 of the 2014 Retirement Plan addresses Total and Permanent Disability

(“T&P”) benefits. Article 5.1 defines “Eligibility” as follows: “An Eligible Player whose
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 9 of 44




application for total and permanent disability (“T&P”) benefits is received before January 1, 2015,

who is determined by the Retirement Board or the Disability Initial Claims Committee to be totally

and permanently disabled in accordance with Section 5.2, and who satisfies the other requirements

of this Article 5, will receive a monthly T&P benefit from this Plan in the amount described in

Section 5.5 for the months described in Sections 5.8 and 5.9. For purposes of this Article, “an

Eligible Player is a Vested Inactive Player. . . or an Active Player.”

       22.     Article 1.46 of the Retirement Plan defines “Inactive Vested Player” as “a Vested

Player who is not an Active Player.” Article 1.47 of the Plan defines “Vested Player” as a player

who “earns five Credited Seasons; (b) earns four Credited Seasons, including a Credited Season

after the 1973 Plan Year; (c) earned three Credited Seasons, including a Credited Season after the

1992 Plan Year . . . .” Article 2 address eligibility under the Retirement Plan noting that “[a]ll

Players participate in the Plan.”

       23.     Article 5.2(b) of the 2014 Retirement Plan provides eligibility for T&P disability

benefits through Social Security disability awards as follows: “An Eligible Player who is not

receiving monthly pension benefits under Article 4 or 4A, who has been determined by the Social

Security Administration to be eligible for disability benefits under either the Social Security

disability insurance program or Supplemental Security Income Program, and who is still receiving

such benefits at the time he applies, will be deemed to be totally and permanently disabled . . . .”

       24.     Article 5.3 of the 2014 Retirement Plan also provide four categories of T&P

benefits, of which one is relevant: “(c) Inactive A. . . . “a Player will qualify for benefits in this

category if a written application for T&P benefits or similar letter that the administrative process

that resulted in the award of T&P benefits was received within fifteen (15) year after the end of

the Player’s last Credited Season. This category does not require that the disability arise out of
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 10 of 44




League football activities.” Under Article 5.5(b), the minimum amount of monthly T&P Payments

for Inactive A former Players under the Retirement Plan is $4000 per month through April 1, 2021.

       25.     Section 5.9, on Duration of T&P Benefits states: “All benefits provided by this

Article will be payable until the earlier of (a) the cessation of the Player’s total and permanent

disability, (b) the termination of benefits under Section 5.6, or (c) the Player’s Death.” Thus, if

the Player is total and permanently disabled for his entire life, and submits to periodic examination

under Article 5.6, he receives the T&P disability benefits in the specified amount for life by express

terms of the Retirement Plan.

       26.     There is no language in the 2014 Retirement Plan which requires the amount of

benefit available to Inactive A Players to be offset by the amount of Social Security benefit

received.

       27.     Not only does the Retirement Plan not have a reservation of rights clause, but it

expressly states in Article 10.1(c): “The Retirement Board . . . may not: (c) Reduce, as a direct

result of an amendment, the value of any benefit already earned and otherwise payable under the

Plan.” Furthermore, Article 10.3 states: “No amendment of the Plan may operate to deprive a

Player or beneficiary of any rights or benefits irrevocably vested in him under the Plan.”

       28.     With regard to the T&P provisions of the 2019 Disability Plan, Article 3 addresses

benefits for those who receive T&P disability benefits under the Disability Plan on and after

January 1, 2015. In pertinent part, Article 3.1 states: “An Article 3 Eligible Player will receive

monthly Plan total and permanent disability benefits (“Plan T&P benefits”) in the amount

described in Section 3.6, for the months described in Sections 3.10 and 3.11 . . . .”

       29.     Under Article 3.2(a) of the 2019 Plan, “[a]n Article 3 Eligible Player who is not

receiving monthly pension benefits under Article 4 or 4A of the Bert Bell/Pete Rozelle Plan, who
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 11 of 44




has been determined by the Social Security Administration to be eligible for disability benefits

under either the Social Security disability insurance program or Supplemental Security Income

program, and who is still receiving such benefits at the time he applies, will receive Plan T&P

benefits in the amount described in Section 3.6, for the months described in Sections 3.10 and 3.11

. . . .” Article 1.35 of the 2019 Disability Plan defines “Vested Inactive Player” has “the same

meaning as defined in the Bert Bell/Pete Rozelle Plan.” Article 2 address eligibility under the

Retirement Plan noting that “[a]ll Players participate in the Plan.”

       30.      In the table in Article 3.6 of the 2019 Disability Plan, Inactive A former players

receive $10,000 per month of T&P disability benefits effective September 1, 2011, $11,250

effective January 1, 2016, and $0 effective April 1, 2021. Consequently, Inactive A players who

applied for T&P benefits after January 1, 2015, are receiving Disability Plan payments of $11,250

per month from the Disability Plan (or a total of $135,000/year), with no offset for any Social

Security benefit received.

       31.     Article 4 of the 2019 Disability is identical to Article 3, except it applies to T&P

disability benefits resulting from applications received before January 1, 2015. Such Article 4

players are eligible for disability benefits under both the Retirement Plan and the Disability Plan,

but receive in total no more than $11,250 per month. Under Article 4.2, an Inactive A player who

applied for T&P disability benefits prior to January 1, 2015, receives $4,000 per month from the

Retirement Plan and $7250 per month from the Disability Plan, for a total of $11,250 per month

or $135,000 per year.

       32.     There is no language in the 2019 Disability Plan which requires the amount of

benefit available to Inactive A players, under either Article 3 or Article 4, to be offset by the

amount of Social Security benefit received.
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 12 of 44




       33.     Under Articles 3.11 and 4.5, players are vested for life in the entire T&P disability

amount “until the earliest of (a) the cessation of the Player’s total and permanent disability, (b) the

termination of his benefits under Section 3.8 [dealing with periodic recertification of disability],

or (c) the Player’s death.” Thus, if the player is total and permanently disabled for his entire life,

and submits to periodic examination, he receives the T&P disability benefits in the specified

amount for life by express terms of the Disability Plan.

       34.     There is no reservation of rights clause in the Disability Plan by which the

Disability Board is able to unilaterally amend the Disability Plan. Article 10.1 states in pertinent

part: “This Plan may only be amended . . . by joint action of the NFLPA and the Management

Council while there is a Collective Bargaining Agreement in effect . . . .” That being said, the Plan

cannot be amended in a way that violates ERISA.

       35.     During the Class Period, and as recently as June 22, 2020, Plaintiffs and Class

members have received numerous Income Verification statements from Defendants Retirement

Board and Disability Board which state that players who applied for benefits prior to 2015,

“receive a benefit from the Bert Bell/Pete Rozelle NFL Retirement Plan, as well as a benefit from

the NFL Player Disability & Neurocognitive Benefit Plan.”

       36.     These Income Verification statements confirm that the maximum amount an

Inactive A player who started receiving their T&P disability prior to 2015 was $4,000 per month

from the Retirement Plan, $7250 per month from the Disability Plan, for a total of $11,250 per

month or $135,000 per year.

       37.     Similarly, Income Verifications statements confirm that the maximum amount an

Inactive A player who started receiving their T&P disability after January 1, 2015, is $11,250 per

month from the Disability Plan, for a total of $135,000 per year.
                Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 13 of 44




          38.     Importantly, in either case, the Income Verification statements sent to the Class

state unequivocally:

          The participant is collecting a monthly Total and Permanent Disability Benefit . . .
          in the amount of $11,250. The benefit is payable for life or cessation of the
          disablement.

          39.     T&P disability benefits for both post-2015 and pre-2015 eligible players are

“payable for life” and the Plans, along with the Income Verification statements, create a vested

right to lifetime T&P disability benefits for former NFL players, their surviving spouses, and their

dependents.

The 2020 NFL-NFLPA Collective Bargaining Agreement

          40.     Starting on or around March 5, 2020, during the beginning of the global pandemic,

the NFLPA conducted a rushed, sporadic, and ad hoc voting process that left players

disenfranchised and misled. NFL players were presented with a 456-page proposed Collective

Bargaining Agreement (2020 CBA) between Defendant Management Council and Defendant

Players Association and given nine days to digest the Agreement and vote on it. The March 5th

version           of      the        2020        CBA          can        be        found         here:

https://nflpaweb.blob.core.windows.net/media/Default/NFLPA/CBA2020/NFLNFLPA_CBA_M

arch_5_2020.pdf.

          41.     Current NFL player Eric Reid and his attorneys published a Fact Sheet on March

9, 2020, critical of the CBA which reached wide circulation. The March 9th Fact Sheet sought to

guide both current and former NFL players on their employment rights more generally in light of

problematic language in the 2020 CBA.

          42.     Specifically, T&P disability benefits for Plaintiffs and members of the Class were

impacted in two ways by T&P disability amendments according to the Fact Sheet: (1) through a
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 14 of 44




new social security offset; and (2) through requiring reevaluation of those already in paid status

under the “whole person” evaluation process.

The Social Security Offset

       43.     First, a new offset was enacted for Inactive A players who also received Social

Security disability benefits. Under this Social Security offset, starting on January 1, 2021, Inactive

A players would see their lifetime vested disability benefits diminished by the amount of Social

Security benefits they received. In practice, this means Plaintiffs and members of the Class will

receive somewhere between $2000 to $3000 less a month or lose approximately 20% of their fixed

income.

       44.     Initially, under the March 5th version of the 2020 CBA on which players voted, only

players who received disability benefits from the Disability Plan after January 1, 2015 (“Article 3

Players”) saw their monthly Disability Plan T&P reduced by the amount they received from Social

Security.

       45.     Importantly, the March 5th version of the 2020 CBA voted upon by players did not

apply the new Social Security offset to those Inactive A players who commenced receiving T&P

disability benefits initially prior to January 1, 2015 (“Article 4 Players”).

       46.     Without explanation, the approved March 15th version of the 2020 CBA applied the

Social Security offset to these Article 4 Players for the first time. The March 15th version of the

2020        CBA       on      the      NFLPA          website       can         be   found      here:

https://nflpaweb.blob.core.windows.net/media/Default/PDFs/Agents/NFLNFLPA%20CBA%20

March%205,%202020.pdf.
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 15 of 44




       47.     In the March 5th CBA, Article 60, Section 4 states Article 3.6 of the Disability Plan

is amended to permit Social Security offsets, thus resulting in lower monthly benefits for the T&P

disabled retired players who are governed by Article 3 of the Disability Plan.

       48.     With regard to Article 3 Players, these amendments impermissibly changed the

conditions under which these players had been receiving T&P disability benefits and

impermissibly reduced their lifetime vested rights to these disability benefits.

       49.     If active employees do not like the terms of the changed benefit, they have the

option to reject the terms by seek other employment with better benefits elsewhere. But this choice

is not one that a disabled employee can make. Nor does a disabled employee generally enjoy the

retiree’s advantage of being able to select, or at least predict, his or her date of separation from the

company, and plan accordingly.

       50.     The nature of T&P disability benefits strongly suggests that the parties did not

intend or expect that Defendants could unilaterally change the terms of T&P disability benefits

after Class members had already started receiving benefits, absent an explicit provision to that

effect. T&P Disabilities commencing prior to the effective date of these Plan disability

amendments should be provided for under the terms of the Plans in effect at the time those

disabilities commenced.

The 2020 CBA Switcheroo

       51.      On March 15, 2020, additional language was secretly added to the 2020 CBA by

Defendants Players Association and Management Council in the newly formed subparagraph (a),

and an entirely new subparagraph (b), of Article 60, Section 4. The new language of subsection

(b) states that Article 4 of the Disability Plan will be amended to apply a Social Security offset to

players who have been receiving T&P disability since before 2015.
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 16 of 44




       52.     This change to the language of Article 60, Section 4 of the 2020 CBA was done

surreptitiously without player knowledge, without following procedures for modifications of

CBAs, and without an additional player vote.

       53.     When confronted with these secretive changes to the 2020 CBA language,

Defendant NFLPA replied that such changes were not substantive and did not require a vote.

       54.     These March 15th changes to the 2020 CBA, by Defendant NFLPA’s own

admission, impacted 400-900 former NFL players on T&P disability benefits. Clearly, such a

change was a substantive change to the 2020 CBA, should have been bargained transparently, and

voted upon by players.

       55.     With regard to Article 4 Players, these amendments impermissibly changed the

terms under which these Players had been receiving T&P disability benefits and impermissibly

reduced their lifetime vested rights to these T&P disability benefits.

       56.     Pursuant to Article 67, Section 9 of the 2020 CBA: “Th[e] Agreement may not be

changed, altered, or amended other than by a written agreement signed by authorized

representatives of the parties.” There is no such written agreement signed between authorized

representatives of the Players Association and the Management Council.

       57.     Section 6.05 of the NFLPA Constitution sets out the procedure for when there is an

amendment to a ratified CBA: “If it is proposed to amend a Collective Bargaining Agreement

during the period of its agreed duration, any such proposal shall be submitted to the Board of

Representatives upon recommendation from the Executive Committee.” The new language in

Article 60, Section 4 was never submitted to the NFLPA Executive Committee or Board of

Representatives.
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 17 of 44




        58.     Section 6.05 continues by stating: “Any such proposed amendment to the

Collective Bargaining Agreement which is agreed to by majority vote of the Board of Player

Representatives and agreed to by the owner representatives shall not be binding on the NFLPA

until one of the following requirements has been satisfied: 1. The Board of Representatives

determines by a two-thirds (2/3) vote that the proposed amendment is not of such substance as to

call for ratification by the members; or 2. The Board of Representatives determines by a two-thirds

(2/3) vote that the proposed amendment is of such substance as to call for ratification by the

members, and the proposed amendment is ratified by a majority of the members voting for

ratification or rejection.”

        59.     The changes made on March 15th to Article 60, Section 4 of the 2020 CBA are not

binding because the Board of Representatives never determined, let alone by 2/3 votes, that the

proposed amendment was not of substance, nor was the proposed amendment subject to a

ratification vote by the majority of the voting NFLPA members.

Reenactment of the Whole-Person Evaluation Process

        60.     In addition to the Social Security offset disability amendment, the 2020 CBA also

rescinds the automatic Social Security approval for T&P disability benefits for the Disability Plan

starting on April 1, 2024.

        61.     Currently, players can be deemed disabled based on being found disabled by the

Social Security Administration (SSA) under SSDI or SSI. This provision was put into place after

Congressional Hearings on the NFL’s reluctance to find their players disabled using “neutral”

physicians and the whole-person evaluation process.

        62.     More specifically, in 2007, Congressional hearings were held before the U.S. House

and Senate because there were hundreds of obviously disabled former NFL players who qualified
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 18 of 44




for Social Security disability benefits but were being denied benefits by the Retirement Plan. Then,

as now, both the NFL and NFLPA boasted of their generous benefits while former players became

homeless after their benefits were denied.       Legislators, including then-Senator John Kerry,

threatened to intervene if the NFL did not “get its act together.”

       63.     Representative Maxine Waters testified at the Senate Hearing. She shared her

experiences in trying to help a former NFL player in dire need of obtaining T&P disability benefits:

       Jim Shorter died a broke man, stripped of his dignity and his silver years by an
       unfair and unyielding NFL disabilities program. This program, which is built like
       the rest of the functions of the NFL, from the blood, sweat, and tears of men like
       Jim Shorter, was designed, in my belief, to refuse benefits for the very players that
       needed them most.

       64.     Daryl “Moose” Johnson, who played eleven years for the Dallas Cowboys, testified

his career ended prematurely because of a neck injury, and he knew first-hand the frustration of

trying to obtain T&P disability benefits from the NFL disability program under the whole-person

evaluation process:

       The initial doctor that filed my claim, and the doctor who heard my appeal, are
       designated as neutral physicians, but, in reality, are handpicked doctors by the NFL
       Players Association. The Board that denied my claim is selected by NFL ownership
       and the NFL Players Association. Obviously, this is a system that is, by design, not
       interested in assisting the retired player.

       65.     Notably, NFL Commissioner Roger Goodell was present and testified at the Senate

Hearing. There, he stated:

       I begin from a premise which I think no one seriously disputes: the men who played
       professional football decades ago deserve our respect and recognition, and their
       contributions to our game must never be overlooked. I honor them, and neither I,
       nor the NFL clubs, will turn our backs on them. And this is not Gene Upshaw’s
       problem alone, nor is it the NFL’s. The responsibility for helping retired players
       belongs to all of us—NFL owners, the union, current and retired players, and me,
       as Commissioner. I must be compassionate, creative, and responsible.” (emphasis
       added)
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 19 of 44




       66.     Commissioner Goodell promised in his written statement to the Senate in 2007:

       We also recently agreed to expand the standards for determining Total & Permanent
       disability by incorporating the medical findings of the Social Security
       Administration. If a player has been determined to be eligible for disability
       benefits by Social Security, no separate medical assessments will be needed.
       Instead, the determination of the Social Security Administration will govern
       the former player’s medical eligibility for NFL disability benefits.” (emphasis
       added)

       67.     Since 2007, Defendants NFLPA and NFL Management Council have turned their

backs on former disabled players. As just one example, Attorney Gene Egdorf had a conversation

with DeMaurice Smith, the Executive Director of the NFLPA, during Super Bowl Week in

February 2020. In a Twitter discussion, Mr. Egdorf related what Mr. Smith said to him regarding

his view on retired players:




       68.     Even more stunning and egregious, not only will future players who apply for T&P

disability benefits have to be certified disabled by “neutral” physicians selected by the Disability

Plan, but Plaintiffs and members of the Class will also have to be reevaluated under this more

difficult-to-meet, T&P disability benefits standard.

       69.     Plaintiffs’ and members of the Class’ vested, lifetime T&P disability benefits are

also threatened by the reenactment of the whole-person evaluation process. Such a system

impermissibly changes the terms under which T&P disabilities had been received by those already
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 20 of 44




in paid status prior to enactment of this provision by requiring that their disability status be

“reevaluated” starting on April 1, 2026.

       70.     Section 6 of Article 60 of the 2020 CBA states: “The parties shall amend Section

3.2 of the Disability Plan by adding a subsection 3.2(c) to state that as of April 1, 2024, a Social

Security determination of disability does not establish a player’s eligibility for benefits under this

Disability Plan . . . . On or before April 1, 2026, players receiving benefits under the Disability

Plan based on a Social Security determination submitted to the Disability Plan prior to April 1,

2024, shall be re-evaluated under the whole-person evaluation process to determine if they

continue to meet the Disability Plan’s eligibility requirements for T&P benefits. Players

determined to no longer meet the Disability Plan’s eligibility requirements for T&P benefits shall

have their benefits terminated.” (emphasis added)

       71.     Given the Retirement Board’s inglorious and well-documented history under this

harder-to-meet, whole-person evaluation process, it is likely that that Plaintiffs and members of

the Class will lose their vested lifetime T&P disability benefits under both the Retirement Plan and

the Disability Plan starting in 2026.

Misleading and Inaccurate Plan Communications

       72.     In addition to these obvious and illegal substantive and material changes to the 2020

CBA to the terms of T&P disability program for those already in paid status and in violation of the

vested lifetime T&P disability benefit promises made to Plaintiffs and Class members, Defendant

Players Association, through its directors and officers, sent plan communications to current and

former players both before the 2020 CBA ratification vote and after the vote that were misleading

because they omitted material information.
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 21 of 44




       73.     These statements, which omitted material information, harmed Plaintiffs and

members of the Class in two ways: (1) by improperly influencing active players to vote in favor

of the disability amendments; and (2) by impeding the ability of Plaintiffs and members of the

Class from mobilizing to influence the vote by the active players against the proposed 2020 CBA.

Had the truth about these T&P disability benefit changes been known, the vote for ratification

would not have been secured improperly, the ratification vote might have failed, and former

players might have mobilized effectively against ratification of the 2020 CBA.

       74.     Defendant Players Association’s “CBA Proposal Fact Sheet,” posted on its website

prior to the vote, touts benefit increases to former players. But this statement is misleadingly

because there is no mention of potential benefit decreases. The reduction of T&P disability benefits

to hundreds of former disabled players is not mentioned anywhere.

       75.     In a communication entitled “Highlights of the Proposed CBA (As of February 27,

2020),” the Players Association discussed “[s]ignificant increases for current players,” and

[s]ignificant increases for retired players in a variety of benefits, including Pension, HRA,

Neurocognitive Benefit.” At the end of this retired players section, there is a bullet point on “T&P

disability.” But there is no language about a significant decrease in benefits and no mention that

current, automatically qualified SSA disabled player will be forced to go through a reevaluation

using the whole-person evaluation process to keep their T&P disability benefits.

       76.     Also before the ratification vote, in the Players Association’s “CBA Side by Side,”

communication, the NFLPA nowhere mentions the future reevaluation of currently disabled

players under the more arduous whole-person evaluation process and the fact that T&P disability

benefits could be lost by these former players currently in paid status.
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 22 of 44




       77.     In response to the March 9, 2020 Fact Sheet produced by NFL Player Eric Reid and

his attorneys, the NFLPA published, “Response to CBA Inaccuracies.” In point #11, the Players

Association falsely states: “Players understand the potential impact [the changes to Social Security

qualification and offset to Total & Permanent disability] may have on a subset of our former

players.”

       78.     The “Response to CBA Inaccuracies” document is false for three reasons. First, as

contemporaneous Tweets from current and former players illustrate, there was no such

understanding by the players generally. Second, the impact will happen, be unlawful, and be

devastating to Plaintiffs and members of the Class. Third, the statement about the whole-person

evaluation process in this document is also misleading as it does not explain that currently disabled

players will have to be reevaluated under the whole-person evaluation process and that many of

them will lose their T&P disability benefits.

       79.     As an example of former players and their families not understanding the T&P

disability benefit changes in the proposed 2020 CBA, Plaintiff Majkowski’s spouse, Kelly

Majkowski, along with families of numerous other members of the Class, had specific questions

regarding the impact of the proposed CBA on their T&P disability benefits.

       80.     In violation of its duty to inform, and every conceivable sense of fairness,

Defendant NFLPA uniformly stonewalled on direct and simple questions. Instead of providing

answers, the NFLPA, through Senior Director Nolan Harrison III, gave various vague answers to

desperate pleas for help and in many cases, he flat out ignored information requests:

               a.      In response to questions about the impact of the proposed 2020 CBA would

                       have on Article 4 players rights to T&P disability benefit without social

                       security offset:
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 23 of 44




                      i.           “It is still so new. I will let you know when I have something.”

                                   (March 4th Email from Nolan Harrison to Kelly Majkowski, spouse

                                   of Plaintiff Don Majkowski)

                     ii.           “I am not equipped to answer that question [about your husband’s

                                   T&P disability benefits].” (March 11th Email from Nolan Harrison

                                   to Kelly Majkowski)

               b.          There were at least four non-responses to Kelly Majkowski’s emails to

                           Director Harrison seeking clarification of proposed changes to T&P

                           disability benefits.

       81.     As a further example of withholding accurate and timely information from disabled

player families, the NFLPA’s Director of Benefits, Bethany Marshall, flatly admits the NFLPA’s

strategy and mission of withholding relevant information until after the proposed CBA was

ratified: “I have to reiterate what Nolan had previously said, that as of now the CBA is still in the

voting stage (as you mentioned) and until that vote is completed there isn’t much that can be said

until Monday.” (March 13th Email from Bethany Marshall to Kelly Majkowski)

       82.     In all, Plaintiff Majkowski’s spouse had sent more than eighteen email pleas for

information from March 4-17, 2020 to the NFLPA’s officers and directors, each of who were

acting in a fiduciary capacity in discussing plan benefits with Plan participants. Defendant NFLPA

understood clearly that the answers to Plaintiffs and class Member’s questions were relevant

information that actually could impact the CBA ratification vote on the proposed 2020 CBA.

       83.     In yet another example of misinformation by Defendant Players Association, one

of its Vice-Presidents, Sam Acho, repeatedly tweeted information regarding the “positives” of the
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 24 of 44




CBA, and with regard to the T&P disability benefits specifically, but failed to disclose material

negative information, which omissions made the statements false and misleading.

        84.     Acho regularly used his personal Twitter account to publicly communicate

information on behalf of the NFLPA to interested parties and Players Association members. Acho,

in a public dialogue with a player on March 11, 2020, knowing other players would see it, publicly

tweeted: “Players can still get both T&P AND social Security disability. Players used to go

through SS if T&P was denied. Then once SS was accepted, they automatically got T&P. Now

players will need to go through T&P first THEN SS if they want both.” He also stated in a tweet,

“You can go get T&P first then go get SS – with no offset. So if a player wanted both he could

still get it.” Acho’s statements were inaccurate, false, and misled Plaintiffs and members of the

Class because they omitted material information about the T&P disability amendments to the 2020

CBA and the retroactive effect that they would have on player benefits. By doing so, he made it

less likely that Plaintiffs, members of the Class, or active Players would oppose ratification of the

2020 CBA.

        85.     After the 2020 CBA ratification vote, the NFLPA published a “FAQ on 2020 CBA

and Disability Benefits” on their website. Although the FAQ mentions that active players applying

for T&P disability benefits starting April 1, 2024, will have to qualify under the whole-person

evaluation process, this FAQ omits that lifetime and vested former disabled players will be

required to be reevaluated under this new whole-person evaluation process and may lose their

lifetime vested disability benefits as a result.

        86.     In response to wide-spread dissatisfaction from current and former NFL players,

the NFLPA issued a “2020 CBA Former Player Benefit Improvements” bullet point memo after

the vote, which was sent class-wide as recently as June 12, 2020. Again, the Players Association
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 25 of 44




mislead players in the labeling, headings, and presentation of this document that should have been

a simple, straightforward and fair explanation of the terms of the CBA by omitting material

information. Specifically, this memo again omits any reference to the devastating new T&P

disability qualification process that will lead to many current T&P disability beneficiaries wrongly

losing their benefits under the historically-biased and arduous whole-person evaluation process.

       87.      In all, the NFLPA, through its directors and officers, have made numerous

statements that omitted material information about the 2020 CBA T&P disability amendments that

have harmed Plaintiffs and members of the Class. By omitting material information from these

statements, the misrepresentations both improperly influenced active players to vote in favor of

the disability amendments and interfered with the ability of Plaintiffs and members of the Class to

mobilize to influence the vote by the active players against the proposed 2020 CBA.

                               CLASS ACTION ALLEGATIONS

       88.      Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of the following persons:

       All participants qualified to receive total and permanent disability benefits at the
       time of the disability amendments to the 2020 Collective Bargaining Agreement
       between the NFLPA and NFL Management Council, excluding the Defendants or
       any participant/beneficiary who is a fiduciary of the plan.

       89.      This proposed class is divided into the following two subclasses pursuant to Rule

23(c)(5) of the Rules of Civil Procedure.

       90.      The “Article 4 Subclass”:

       All participants qualified to receive total and permanent disability benefits at the
       time of the disability amendments to the 2020 Collective Bargaining Agreement
       between the NFLPA and NFL Management Council, and who commenced
       receiving these benefits prior to January 1, 2015.

        91.     The “Article 3 Subclass” :
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 26 of 44




All participants qualified to receive total and permanent disability benefits at the time of the
disability amendments to the 2020 Collective Bargaining Agreement between the NFLPA and NFL
Management Council, and who commenced receiving these benefits January 1, 2015 or after.

Impracticability of Joinder

       92.     The members of the Class and each individual subclass are so numerous and

geographically dispersed that joinder of all members is impracticable. The number of class

members in the proposed class, based on Defendants’ own numbers, is between 400 and 900

former disabled NFL players. The number of Article 4 Subclass members is between 200 and 500

former disabled NFL players and the number of Article 3 Subclass members is between 200 and

400 former disabled NFL players. These numbers are conservative, but consistent with the

Disability Plan’s most recent Form 5500, which reports that 2,034 retired or separated participants

were actively receiving disability benefits.

Commonality

       93.     The issues of liability are common to all members of the Class and subclasses and

are capable of common answers as those issues include:

       a.      Whether the Defendants breached their fiduciary duties to Plaintiffs and members

               of the Class, and subclasses, by impermissibly reducing vested lifetime T&P

               disability benefits, under the NFL Retirement Plan and NFL Disability Plan, in light

               of the Social Security Offset amendment and the reintroduction of the whole-

               person evaluation process in the 2020 CBA;

       b.      Whether the Defendants breached their fiduciary duties to Plaintiffs and members

               of the Class, and subclasses, by impermissibly changing the terms of the T&P

               disability benefits after Plaintiffs and members of the Class, and subclasses, were

               already receiving these benefits in paid status, in light of the Social Security Offset

               amendment and the reintroduction of the whole-person evaluation process in the
             Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 27 of 44




               2020 CBA;

       c.      Whether Defendants breached their fiduciary duties to Plaintiffs, and members of

               the Class by failing to disclose and inform them about accurate and relevant

               disability benefit information related to the ratification of the 2020 CBA, in light

               of the Social Security Offset amendment and the reintroduction of the whole-person

               evaluation process in the 2020 CBA;

       d.      Whether the March 15th version of the 2020 CBA is invalid, and should be reformed

               as to the T&P disability benefit modification added after the ratification vote; and

       e.      Whether Plaintiffs and the Class, and Subclasses, are entitled to other appropriate

               equitable remedies and relief for Defendants’ violations and breaches.

Typicality

       94.     Plaintiffs’ claims are typical of the claims of other members of the Class, Plaintiff

Majkowski’s claims are typical of the claims of the Article 4 Subclass, and Plaintiff Cason’s claims

are typical of the Article 3 Subclass, because their claims arise from the same event, practice and/or

course of conduct. Specifically, Plaintiffs, on behalf of the Class, and subclasses, allege that

Defendants breached their fiduciary duties or otherwise violated ERISA by reducing vested

lifetime T&P disability benefits through the ratification of the 2020 CBA process in light of the

Social Security Offset amendment and the reintroduction of the whole person evaluation process

in the 2020 CBA. Plaintiffs’ claims are also typical of the claims of the Class, and subclasses,

because they generally seek recovery and relief that will result in a declaration, injunction, and

appropriate equitable relief for the Class and subclasses.

Adequacy

       95.     Plaintiffs will fairly and adequately represent and protect the interests of the Class
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 28 of 44




and subclasses. Plaintiff Majkowski is a member of the Article 4 Subclass and the Class. Plaintiff

Cason is a member of the Article 3 Subclass and the Class. Plaintiffs do not have any interests

antagonistic to or in conflict with those of the Class or subclasses. Defendants have no unique

defenses against Plaintiffs that would interfere with Plaintiffs’ representation of the Class or

subclasses.

       96.      Plaintiffs are represented by counsel with extensive experience prosecuting class

actions in general and ERISA class actions in particular.

Rule 23(b)(1)

       97.      The requirements of Fed. R. Civ. P. 23(b)(1)(A) are satisfied as to the Class and

each of the Subclasses. Fiduciaries of ERISA-covered plans have a legal obligation to act

consistently with respect to all similarly situated participants and to act in the best interests of the

plan and their participants. This action challenges whether Defendants acted consistently with their

fiduciary duties or otherwise violated ERISA with respect to disclosures that affected all Class

Members uniformly and amendments to the Disability Plan that uniformly affected the members

of the Article 4 Subclass and Article 3 Subclass. Similarly, parties to a collective bargaining have

a duty not to breach the collective bargaining agreement and treat all members of the union fairly

under the LMRA. As a result, prosecution of separate claims by individual members would create

the risk of inconsistent or varying adjudications that would establish incompatible standards of

conduct relating to the CBA, Retirement Plan, and Disability Plan.

       98.      The requirements of Fed. R. Civ. P. 23(b)(1)(B) are also satisfied as to the Class

and each of the Subclasses. Administration of both an ERISA-covered plan and a LMRA-covered

CBA require that all similarly situated participants to be treated the same. Resolving whether the

amendments to the Disability Plan contemplated by the 2020 CBA are enforceable as to Plaintiffs
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 29 of 44




Majkowski and Cason would, as a practical matter, be dispositive of the interests of the other

members of the Class and the Subclasses. Likewise, resolving whether Defendants breached the

CBA as to Plaintiffs would, as a practical matter, be dispositive of the interests of the other

members of the Class even if they are not parties to this litigation and would substantially impair

or impede their ability to protect their interests if they are not made parties to this litigation by

being included in the Class and Subclasses.

Rule 23(b)(2)

       99.      The requirements of Fed. R. Civ. P. 23(b)(2) are satisfied as to the Class and

Subclasses because Defendants have acted and/or failed to act on grounds generally applicable to

the Class and Subclasses, making declaratory and injunctive appropriate with respect to the Class

and Subclasses as a whole. This action challenges whether Defendants acted consistently with their

fiduciary duties or otherwise violated ERISA or the LMRA as to the Class and Subclasses as a

whole. The relief sought in this case primarily consists of declarations that Defendants breached

their fiduciary duties or engaged in other violations of ERISA and LMRA, and of injunctive and

equitable relief. As ERISA is based on trust law, any monetary relief consists of equitable

monetary relief and is either provided directly by the declaratory or injunctive relief or flows as a

necessary consequence of that relief.

Rule 23(b)(3)

       100.     The requirements of Fed. R. Civ. P. 23(b)(3) are also satisfied as to the Class and

each of the Subclasses. The common questions of law and fact concern whether Defendants

breached their fiduciary duties or violated ERISA or the LMRA. As the members of the Class and

Subclasses were participants in the Plans, their rights and benefits were affected by those breaches

and violations. Common questions related to liability will necessarily predominate over any
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 30 of 44




individual questions precisely because Defendants’ duties and obligations were uniform to all

participants in the Retirement Plan and the Disability Plan and therefore to all members of the

Class and Subclasses. As relief and any recovery will be on behalf of the Plaintiffs and members

of the Class and Subclasses covered under the CBA and associated Plan documents, common

questions as to remedies will likewise predominate over any individual issues.

       101.     A class action is a superior method to other available methods of the fair and

efficient adjudication of this action as to both the claims of the Class and the Subclasses.

Resolution of the issues in this litigation will be efficiently resolved in a single proceeding rather

than multiple proceedings and each of those individual proceedings could seek recovery for all

Class and Subclass members under the 2020 CBA and associated Plan documents. Class

certification is a superior method of proceeding because it will obviate the need for unduly

duplicative litigation which might result in inconsistent judgments about Defendants’ duties with

regard to Plaintiffs and members of the Class and Subclasses under the 2020 CBA and associated

Plan documents.

       102.     The following factors set forth in Rule 23(b)(3) also support certification:

       a.       The members of the Class and Subclasses have an interest in a unitary adjudication

                of the issues presented in this action for the reasons that this case should be certified

                under Rule 23(b)(1).

       b.       No other litigation concerning this controversy has been filed by any other members

                of the Class.

       c.       This District is the most desirable location for concentrating this litigation because

                the National Football League Players Association is headquartered in this District,

                the Defendants have significant contacts in this District, and at least some of the
                Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 31 of 44




                  breaches took place in this District.

         d.       As the relief sought is primarily class-wide declaratory, injunctive, and equitable

                  relief, there are no management issues that present difficulties to manage this case

                  as a class action.

              FIRST CLAIM FOR RELIEF – VIOLATION OF VESTED LIFETIME
                              T&P DISABILITY BENEFIT RIGHTS
                (Plaintiff Majkowski and Article 4 Subclass Against All Defendants)

         103.     Plaintiffs incorporate and re-allege by reference each of the foregoing paragraphs

as if fully set forth herein.

         104.     Provisions in retirement and disability plans and associated plan documents should

ordinarily be enforced as written especially when enforcing an ERISA welfare benefit plan.

Collective bargaining agreements, including those establishing ERISA plans, should be enforced

according to ordinary principles of contract law. Where the words of a contract in writing are clear

and unambiguous, its meaning is to be ascertained in accordance with its plainly expressed intent.

         105.     Here, Plaintiff Majkowski and members of the Article 4 Subclass are Inactive A

Players who were promised in clear and unambiguous terms, in Article 5.5(b) of the Retirement

Plan and Articles 3.6 and 4.2 of the 2019 Disability Plan, and Income Verification statements, a

defined amount of T&P disability benefits for life. Under Article 5.9 of the Retirement Plan and

Articles 3.11 and 4.5 of the 2019 Disability Plan, those defined amounts of benefits would be

payable until the player’s death (in other words, for life), unless the disablement ceased at some

point.

         106.     Nothing in the relevant CBAs, 2014 Retirement Plan, 2019 Disability Plan, or the

Income Verification Statements suggest that Defendants had the unilateral ability to alter vested

lifetime benefits by adding a Social Security offset. Nor is there any suggestion that Plaintiffs or
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 32 of 44




Class Members could lose their T&P disability benefits completely by a subsequent change to the

eligibility conditions or evaluation process after already in paid status.

       107.     As a result of these violations, Plaintiffs and the other members of the Class had

their vested lifetime rights to T&P disability benefits impermissibly reduced or eliminated.

       108.     ERISA § 502(a)(3), 29 U.S.C. § 1102(a)(3), authorizes a plan participant to bring

a civil action (A) to enjoin any act or practice which violates any provision of ERISA or the terms

of the plan, or (B) to obtain other appropriate equitable relief (i) to redress violations of ERISA or

the terms of the plan or (ii) to enforce any provisions of ERISA or the terms of the plan.

       109.     Relief is unavailable under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) or

the remedy under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) is not adequate because the

terms of the Disability and Retirement Plan, as reflected in the 2020 CBA, do now or will include

the terms of the amendments. Therefore, a claim challenging the validity of the amendments is

properly brought under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).

       110.     As a result, Plaintiff Majkowski and the Article 4 Subclass are entitled to have the

Social Security offset and whole-person evaluation process provisions of the amendments to the

Disability and Retirement Plan contemplated by the 2020 CBA declared invalid as to them, to a

declaration that their rights and benefits will not be reduced by operation of either provision, and,

as necessary, Plaintiff Majkowski and the Article 4 Subclass are entitled to have the Disability and

Retirement Plan reformed accordingly and/or to an injunction prohibiting enforcement of either

provision against them.
                Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 33 of 44




        SECOND CLAIM FOR RELIEF – VIOLATION OF VESTED LIFETIME
                         T&P DISABILITY BENEFIT RIGHTS
(Plaintiff Cason and Article 3 Subclass Against Defendants Disability Board, Management
                                  Council, and NFLPA)

         111.     Plaintiffs incorporate and re-allege by reference each of the foregoing paragraphs

as if fully set forth herein.

         112.     Provisions in retirement and disability plans and associated plan documents should

ordinarily be enforced as written especially when enforcing an ERISA welfare benefit plan.

Collective bargaining agreements, including those establishing ERISA plans, should be enforced

according to ordinary principles of contract law. Where the words of a contract in writing are clear

and unambiguous, its meaning is to be ascertained in accordance with its plainly expressed intent.

         113.     Here, Plaintiff Cason and members of the Article 3 Subclass are Inactive A Players

who were promised in clear and unambiguous terms, in Articles 3.6 and 4.2 of the 2019 Disability

Plan and Income Verification statements, a defined amount of T&P disability benefits for life.

Under Articles 3.11 and 4.5 of the 2019 Disability Plan, those defined amount of benefits would

be payable until the player’s death (in other words, for life), unless the disablement ceased at some

point.

         114.     Nothing in the relevant CBAs, 2019 Disability Plan, or the Income Verification

Statements suggest that Defendants had the unilateral ability to alter vested lifetime benefits by

adding a Social Security offset. Nor is there any suggestion that Plaintiffs or Class Members could

be divested of their T&P disability benefits completely by changing the eligibility conditions and

subjecting these players to the whole-person evaluation process after already in paid status.

         115.     As a result of the amendments to the Disability Plan, Plaintiffs and the other

members of the Class had their vested lifetime rights to T&P disability benefits impermissibly

reduced or eliminated.
               Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 34 of 44




        116.     ERISA § 502(a)(3), 29 U.S.C. § 1102(a)(3), authorizes a plan participant to bring

a civil action (A) to enjoin any act or practice which violates any provision of ERISA or the terms

of the plan, or (B) to obtain other appropriate equitable relief (i) to redress violations of ERISA or

the terms of the plan or (ii) to enforce any provisions of ERISA or the terms of the plan.

        117.     Relief is unavailable under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) or

the remedy under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) is not adequate because the

terms of the Disability Plan, as reflected in the 2020 CBA, do now or will include the terms of the

amendments. Therefore, a claim challenging the validity of the amendments is properly brought

under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).

        118.     As a result, Plaintiff Cason and the Article 3 Subclass are entitled to have the Social

Security offset and whole-person evaluation process provisions of the amendments to the

Disability Plan contemplated by the 2020 CBA declared invalid as to them, to a declaration that

their rights and benefits will not be reduced by operation of either provision, and, as necessary,

Plaintiff Cason and the Article 3 Subclass are entitled to have the Disability Plan reformed

accordingly and/or to an injunction prohibiting enforcement of either provision against them.

   THIRD CLAIM FOR RELIEF – VIOLATION FOR CHANGING TERMS OF T&P
       DISABILITY BENEFITS FOR THOSE ALREADY IN PAID STATUS
             (Plaintiffs and Article 4 Subclass Against All Defendants)

        119.     Plaintiffs incorporate and re-allege by reference each of the foregoing paragraphs

as if fully set forth herein.

        120.     As a matter of both federal common law and the common law of contract, which

apply to ERISA plans, the terms of the Disability Plan and Retirement Plan are fixed at the time

of acceptance by the participant, which is completed by performance. At the latest, once a

participant qualifies for benefits and begins receiving those benefits under the terms of the
                Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 35 of 44




Retirement Plan, the terms that govern the benefits owed to and to be paid to the participant are

fixed.

         121.     As a matter of contract law, the amendments to the Retirement Plan and Disability

Plan contemplated by the 2020 CBA are and will be invalid to the extent they apply to participants

in the Retirement Plan or Disability Plan who qualified for benefits and commenced receiving

benefits under the Retirement Plan or Disability Plan prior to those amendments.

         122.     Plaintiff Majkowski and members of the Article 4 Subclass have qualified for and

already have begun receiving T&P disability benefits under both the Retirement Plan and the

Disability Plan.

         123.     The welfare plan amendments to the Retirement Plan and the Disability Plan

implemented by the 2020 CBA are being applied in a manner that affects the rights to T&P

disability benefits for Plaintiff Majkowski and members of the Article 4 Subclass under the

Retirement Plan and Disability Plan who had qualified for benefits prior to the Social Security

offset and the whole-person reevaluation process amendments.

         124.     ERISA § 502(a)(3), 29 U.S.C. § 1102(a)(3), authorizes a plan participant to bring

a civil action (A) to enjoin any act or practice which violates any provision of ERISA or the terms

of the plan, or (B) to obtain other appropriate equitable relief (i) to redress violations of ERISA or

the terms of the plan or (ii) to enforce any provisions of ERISA or the terms of the plan.

         125.     Relief is unavailable under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) or

the remedy under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) is not adequate because the

terms of the Retirement Plan and Disability Plan, as reflected in the 2020 CBA, do now or will

include the terms of the amendments. Therefore, a claim challenging the validity of the

amendments is properly brought under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).
               Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 36 of 44




        126.     As a result, Plaintiff Majkowski and the Article 4 Subclass are entitled to have the

amendments contemplated by the 2020 CBA declared invalid as to them, to a declaration that their

rights and benefits are and will be determined under the Retirement Plan and Disability Plan in

effect when they qualified for benefits, and, as necessary, Plaintiff Majkowski and the Article 4

Subclass are entitled to have the Retirement Plan and Disability Plan reformed accordingly and/or

to an injunction requiring administration of the Retirement Plan and Disability Plan in a manner

consistent with the terms of the Retirement Plan in existence at the time of their qualification for

benefits.

  FOURTH CLAIM FOR RELIEF – VIOLATION FOR CHANGING TERMS OF T&P
           DISABILITY BENEFITS FOR THOSE ALREADY IN PAID STATUS
 (Plaintiff Cason and Article 3 Subclass against Defendants Disability Board, Management
                                   Council, and NFLPA)

        127.     Plaintiffs incorporate and re-allege by reference each of the foregoing paragraphs

as if fully set forth herein.

        128.     As a matter of both federal common law and the common law of contract, which

apply to ERISA plans, the terms of the Disability Plan are fixed at the time of acceptance by the

participant, which is completed by performance. At the latest, once a participant qualifies for

benefits and begins receiving those benefits under the terms of the Disability Plan, the terms that

govern the benefits owed to and to be paid to the participant are fixed.

        129.     As a matter of contract law, the amendments to the Disability Plan contemplated

by the 2020 CBA are and will be invalid to the extent they apply to participants in the Disability

Plan who qualified for benefits and commenced receiving benefits under the Retirement Plan prior

to those amendments.

        130.     Plaintiff Cason and members of the Article 3 Subclass have qualified for and

already have begun receiving T&P disability benefits under the Disability Plan.
               Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 37 of 44




        131.     The welfare plan amendments to the Disability Plan implemented by the 2020 CBA

are being applied in a manner that affects the rights to T&P disability benefits for Plaintiff Cason

and members of the Article 3 Subclass under the Disability Plan who had qualified for benefits

prior to the Social Security offset and the whole-person reevaluation process amendments.

        132.     ERISA § 502(a)(3), 29 U.S.C. § 1102(a)(3), authorizes a plan participant to bring

a civil action (A) to enjoin any act or practice which violates any provision of ERISA or the terms

of the plan, or (B) to obtain other appropriate equitable relief (i) to redress violations of ERISA or

the terms of the plan or (ii) to enforce any provisions of ERISA or the terms of the plan.

        133.     Relief is unavailable under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) or

the remedy under ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B) is not adequate because the

terms of the Retirement Plan, as reflected in the 2020 CBA, do now or will include the terms of

the amendments. Therefore, a claim challenging the validity of the amendments is properly

brought under ERISA § 502(a)(3), 29 U.S.C. § 1132(a)(3).

        134.     As a result, Plaintiff Cason and the Article 3 Subclass are entitled to have the

amendments contemplated by the 2020 CBA declared invalid as to them, to a declaration that their

rights and benefits are and will be determined under the Disability Plan in effect when they

qualified for benefits, and, as necessary, Plaintiff Cason and the Article 3 Subclass are entitled to

have the Disability Plan reformed accordingly and/or to an injunction requiring administration of

the Disability Plan in a manner consistent with the terms of the Disability Plan in existence at the

time of their qualification for benefits.
               Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 38 of 44




 FIFTH CLAIM FOR RELIEF - BREACH OF FIDUCIARY DUTY FOR FAILURE TO
   DISCLOSE MATERIAL INFORMATION ABOUT T&P DISABILITY BENEFITS
           (Plaintiffs and Class Against Defendants Players Association,
                      Retirement Board, and Disability Board)

        135.     Plaintiffs incorporate and re-allege by reference each of the foregoing paragraphs

as if fully set forth herein.

        136.     ERISA § 404(a)(1), 29 U.S.C. § 1104(a)(1), requires that a plan fiduciary discharge

his or her duties with respect to a plan solely in the interest of the participants and beneficiaries

and (A) for the exclusive purpose of (i) providing benefits to participants and their beneficiaries;

and …. (B) with “care, skill, prudence, and diligence.”

        137.     An ERISA fiduciary’s duty of loyalty and prudence under ERISA § 404(a)(1)(A)

and (B) includes a duty to disclose and inform. Those duties not only require that a fiduciary

comply with the specific disclosure provisions in ERISA, but also require (a) a duty not to

misinform, (b) an affirmative duty to inform when the fiduciary knows or should know that silence

might be harmful, and (c) a duty to convey complete and accurate information material to the

circumstances of the participants and beneficiaries.

        138.     The Defendants had an affirmative duty to accurately disclose the impact of the

Social Security offset and the reevaluation process under the whole-person evaluation process on

Plaintiffs and members of the Class under the Retirement and Disability Plans.

        139.     The NFLPA, Retirement Board, and Disability Board, breached their fiduciary

duties by: (1) omitting material information about the changes to players and their beneficiaries

through class-wide Tweets and emails ; (2) ignored requests by participants and their beneficiaries

for clarification of their disability benefits by email; (3) sent out written plan communication

leading up to, and after, the vote on the 2020 CBA that omitted material information; and (4)

omitted material information in written communications that those currently receiving T&P
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 39 of 44




disability benefits could lose their disability benefits based on a reevaluation under the whole-

person evaluation process..

       140.     These material omissions harmed Plaintiffs and members of the Class in two ways:

(1) by improperly influencing active players to vote in favor of the disability amendments in the

2020 CBA; and (2) by impeding the ability of Plaintiffs and members of the Class from mobilizing

to influence the vote by the active players against the proposed 2020 CBA.

       141.     Had the truth about these T&P disability benefit changes been disclosed, the vote

for ratification would not have been secured improperly, the ratification vote would have likely

failed, and former players would have been able to mobilize effectively against ratification of the

2020 CBA.

       142.     By failing to communicate this necessary and relevant information and otherwise

omitting material information about how eligibility for T&P disability benefits would be

determined, and how the amount of T&P disability benefits available would be offset for disabled

former players, the Defendants, acting in their fiduciary capacities, violated ERISA § 404(a)(1)(A)

& (B), 29 U.S.C. § 1104(a)(1)(A) & (B), by not acting in the best interests of, or with the duty of

care towards, Plaintiffs and members of the Class.

       143.     As a result of these breaches, Plaintiffs and the Class are entitled under ERISA §

502(a)(3) to appropriate equitable relief, including injunctive and declaratory relief reforming the

Plan to invalidate the amendments, and if appropriate, a surcharge against Defendants as result of

the implementation of these amendments to the 2020 CBA, and/or an order establishing a

constructive trust and/or disgorging any profits.
              Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 40 of 44




  SIXTH CLAIM FOR RELIEF - BREACH OF THE COLLECTIVE BARGAINING
  AGREEMENT FOR IMPERMISSIBLY ADDING T&P DISABILITY PROVISIONS
      (Plaintiff Majkowski and Article 4 Subclass Against Defendants NFLPA
                            and Management Council)

       144.     Plaintiffs incorporate the preceding paragraphs as though set forth herein.

       145.     LMRA § 301 provides for relief for breach of a collective bargaining agreement.

Defendants Management Council and Players Association impermissibly changed Article 60,

Section 4 of the 2020 CBA after it had already been voted upon by adding a never-before-seen

provision applying a Social Security offset to T&P disabled former players who applied for

benefits prior to January 1, 2015 (Subclass A or Article 4 Players).

       146.     Although when confronted the Players Association said it was “a non-substantive

change,” approximately 200-500 former disabled NFL Players lost approximately 20% of their

disability benefit income by operation of the Social Security offset and could lose more if

reevaluated under the whole-person evaluation process.

       147.     Because the union owes no duty of fair representation to retired players, retired

employees are not required to exhaust contractual remedies before bringing a Section 301 suit

against its former employer, the NFL Management Council and its union, the NFLPA.

       148.     Section 6.05 of the NFLPA Constitution sets out the procedure for when there is an

amendment to a ratified CBA: “If it is proposed to amend a Collective Bargaining Agreement

during the period of its agreed duration, any such proposal shall be submitted to the Board of

Representatives upon recommendation from the Executive Committee.”

       149.     The new language in Article 60, Section 4 was never submitted to the NFLPA

Executive Committee or Board of Representatives.

       150.     Section 6.05 continues by stating: “Any such proposed amendment to the

Collective Bargaining Agreement which is agreed to by majority vote of the Board of Player
                 Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 41 of 44




Representatives and agreed to by the owner representatives shall not be binding on the NFLPA

until one of the following requirements has been satisfied: 1. The Board of Representatives

determines by a two-thirds (2/3) vote that the proposed amendment is not of such substance as to

call for ratification by the members; or 2. The Board of Representatives determines by a two-thirds

(2/3) vote that the proposed amendment is of such substance as to call for ratification by the

members, and the proposed amendment is ratified by a majority of the members voting for

ratification or rejection.”

          151.     The changes made to Article 60, Section 4 are not binding on Plaintiff Majkowski

or other members of the Article 4 Subclass because the Board of Representatives never determined,

let alone by 2/3 votes, that the proposed amendment was not of substance.

          152.     By breaching the 2020 CBA by adding provisions that were never voted upon, the

Defendants Player Association and Management Council are liable to the Article 4 Subclass

members for injunctive and declaratory relief to enjoin the enforcement of this Social Security

offset disability amendment to the 2020 CBA.

          WHEREFORE, Plaintiffs, on behalf of themselves and the Class, pray that judgment be

entered against Defendants on all claims, and request that the Court order or award the following

relief:

          A.       A Declaration that Defendants violated the terms of the Retirement and Disability

Plans by reducing vested lifetime T&P disability benefits to Plaintiffs and members of the Class

through the Social Security offset;

          B.       A Declaration that Defendants violated the terms of the Retirement and Disability

Plans by forcing Plaintiffs and members of the Class to be reevaluated under the whole-person

evaluation process standard;
               Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 42 of 44




          C.     A Declaration that Defendants violated the terms of the Retirement and Disability

Plans by enacting Plan amendments that affected the rights of Plaintiffs and members of the Class

under the plan who had already qualified for benefits prior to the amendments and were in paid

status;

          D.     A Declaration that Defendants NFLPA and Management Council violated the

Collective Bargaining Agreement by adding disability language not in the version of the 2020

CBA voted upon, in violation of Section 301 of the LMRA;

          E.     An Order requiring Defendants Management Council and Players Association to

jointly reform the 2020 CBA and the Retirement and Disability Plans to eliminate the unlawful

T&P disability benefit amendments;

          F.     An Order that the NFL Retirement and Disability Boards continue to pay Plaintiffs

and all Class Members accrued vested lifetime disability benefits without Social Security offset;

          G.     An Order that the NFL Retirement and Disability Boards continue to maintain the

disability eligibility of all Class members who were deemed eligible for disability benefits under

the Social Security Administration qualification standard;

          H.     Imposition of a surcharge against the breaching fiduciaries in the amount of benefits

lost by reason of the Social Security offset or by reason of being reevaluated under the whole-

person evaluation process standard;

          I.     Imposition of a surcharge against the breaching fiduciaries in the amount of benefits

lost by reason of providing false, misleading, and inaccurate plan disclosures, in connection with

the unlawful Social Security offset and the reimplementation of the whole-person evaluation

standard;
            Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 43 of 44




       J.      An Order requiring Defendants to disgorge all profits received from, or in respect

of, the Plan, and/or equitable relief pursuant to 29 U.S.C. § 1132(a)(3) in the form of an accounting

for profits, imposition of a constructive trust, or a surcharge against Defendants as necessary to

effectuate said relief, and to prevent Defendants’ unjust enrichment;

       K.      An Order that Defendants not engage in any further violation of their ERISA

fiduciary responsibilities, obligations, and duties;

       L.      An Order to redress Defendants’ illegal practices and to enforce the provisions of

ERISA as may be appropriate, including appointment of an independent fiduciary or fiduciaries to

run the Plans and removal of the Plans’ fiduciaries deemed to have breached their fiduciary duties;

       M.      Award any such other relief that the Court determines that Plaintiffs and the Class

are entitled to pursuant to ERISA §502(a) and LMRA § 301;

       N.      An award of pre-judgment interest;

       O.      An award of attorneys’ fees and costs pursuant to 29 U.S.C. § 1132(g), and/or

ordering the payment of reasonable fees and expenses of this action to Plaintiffs’ Counsel on the

basis of the common benefit and/or common fund doctrine (and/or other applicable law) out of

any money or benefit recovered for the Class and Subclasses in this action.

       P.      Any other relief that Plaintiffs, the Class or the Subclass is entitled to pursuant to

ERISA § 502(a)(3), or Rule 54(c) of the Federal Rules of Civil Procedure.
           Case 1:20-cv-01875 Document 1 Filed 07/10/20 Page 44 of 44




Dated July 10, 2020.                 /s/ R. Joseph Barton
                                     R. Joseph Barton (D.C. Bar No. 476510)
                                     Colin M. Downes (D.C. Bar No. 1048761)
                                     BLOCK & LEVITON LLP
                                     1735 20th Street NW
                                     Washington, DC 20009
                                     Telephone: (202) 734-7046
                                     Email: jbarton@blockesq.com
                                     Email: colin@blockesq.com

                                     Ray Genco
                                     Pro hac vice application to be filed
                                     GENCO LAW FIRM
                                     177 Huntington Ave
                                     Boston, MA 02115
                                     Telephone: (561) 614-4256
                                     Email: ray@gencolaw.com

                                     James A. Walcheske
                                     Scott S. Luzi
                                     Paul M. Secunda
                                     Pro hac vice applications to be filed
                                     WALCHESKE & LUZI, LLC
                                     15850 W. Bluemound Rd., Suite 304
                                     Brookfield, Wisconsin 53005
                                     Telephone: (262) 780-1953
                                     Fax: (262) 565-6469
                                     E-Mail: jwalcheske@walcheskeluzi.com
                                     E-Mail: sluzi@walcheskeluzi.com
                                     E-Mail: psecunda@walcheskeluzi.com

                                     Class Counsel for Plaintiffs
